                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

BLUE BUFFALO COMPANY, LTD.,                    )
                                               )
            Plaintiff,                         )
                                               )
      vs.                                      )     Case No. 4:14 CV 859 RWS
                                               )
WILBUR-ELLIS COMPANY, LLC and,                 )
DIVERSIFIED INGREDIENTS, INC.,                 )
                                               )
            Defendants.                        )


AND RELATED ACTIONS                            )

                           ORDER AND MEMORANDUM

      This matter is before me on Wilbur-Ellis’s motion for reconsideration, or in

the alternative, for certification to the Eighth Circuit, of my ruling on Blue

Buffalo’s motion to compel production of the Ironshore Brief. Wilbur-Ellis

contends that I should reconsider that order because I failed to properly consider

California’s interest in protecting Wilbur-Ellis in this matter, and because I failed

to properly articulate my authority to deny Blue Buffalo’s motion. In the

alternative, Wilbur-Ellis argues that this is a question of extraordinary significance,

and I should therefore certify my resolution of this discovery dispute for appeal.

For the reasons below, I will deny Wilbur-Ellis’s motion.
I.    Motion to Reconsider

      Wilbur-Ellis moves for me to reconsider the original order under Federal

Rule of Civil Procedure 54(b), which provides that an order like the one at issue

“may be revised at any time before the entry of a judgment adjudicating all the

claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). Under Rule

54(b), I have “wide discretion over whether to grant a motion for reconsideration

of a prior order.” SPV-LS, LLC v. Transamerica Life Ins. Co., 912 F.3d 1106,

1111 (8th Cir. 2019) (citing In re Charter Commc’ns, Inc., Sec. Litig., 443 F.3d

987, 993 (8th Cir. 2006)), reh’g denied (Feb. 1, 2019).

      In its original opposition to Blue Buffalo’s motion, Wilbur-Ellis discussed

the importance of comity. In its memorandum in support of reconsideration,

Wilbur-Ellis contends that I did not properly consider the importance of comity.

Wilbur-Ellis argues that while “there is no rule requiring a court to deny a motion

to compel a sealed document,” I should apply a different test and more fully

consider California’s interest in protecting Wilbur-Ellis from providing discovery

material in this litigation. [See Wilbur-Ellis Reply, ECF Doc. No. 1380, at 1]. In

making this argument, Wilbur-Ellis provides a more in-depth discussion of the

comity argument it raised in its original motion. The memorandum

comprehensively reviews cases in which other judges facing different

circumstances have decided to defer to state court protective orders.


                                          2
      To the extent Wilbur-Ellis discusses comity in a novel way in its

memorandum in support of reconsideration, it does so based on “facts or legal

arguments that could have been, but were not, raised at the time the relevant

motion was pending.” Julianello v. K-V Pharm. Co., 791 F.3d 915, 923 (8th Cir.

2015). As part of the basis for its motion to reconsider, Wilbur-Ellis argues I

should consider Riddell, Inc v. Super. Ct., a relatively new case that it contends

expanded the Montrose Doctrine protections available to California policyholders.

See Riddell, 14 Cal. App. 5th 755 (Ct. App. 2017) (discussing Montrose Chem.

Corp. v. Super. Ct., 6 Cal. 4th 287 (1993)).

      Wilbur-Ellis could have submitted Riddell between when it filed its original

brief and the date of my order, January 4, 2019. Regardless, the case supports my

authority to order production of the Ironshore Brief. In Riddell, the California

Court of Appeal determined that the Montrose Doctrine supported a stay of

discovery so that the insured party could avoid developing facts that are prejudicial

to it in the underlying action. This was, in part, because a federal district court “is

not bound by a state court confidentiality order in the coverage action.” Riddell,

14 Cal. App. 5th at 768 (Ct. App. 2017).

      When I originally ordered that Wilbur-Ellis must produce the Ironshore

Brief, I was aware that I could decline to order the brief’s production out of

deference to the state court. I acknowledged the comity interests at play and


                                           3
ordered production despite the fact that my order ran contrary to the state court’s

aim of constraining discovery in the litigation before me. In making the

determination that Wilbur-Ellis must produce the brief, I considered and gave little

weight to the state court’s application of California’s interest insofar as it was

specifically designed to help Wilbur-Ellis avoid discovery in this case.

       The California case law that the parties have provided me supports Blue

Buffalo’s argument that the appropriate effectuation of the Montrose Doctrine is a

stay, not a protective order. In this case, the protective order relied on what

appears to be a novel, or at best rarely used, application of the Montrose Doctrine.

I agree with Wilbur-Ellis that the values of comity and federalism are important in

our federal system. I do not agree that this is a situation in which I should defer to

the state court’s sealing order, and I will not reconsider my initial order.

II.    Motion to Certify the Question to the Eighth Circuit Court of Appeals

       This dispute does not present a question for which certification to the Eighth

Circuit is appropriate. A district court may certify an appeal to the circuit court

when an order “involves a controlling question of law as to which there is

substantial ground for difference of opinion and [] an immediate appeal from the

order may materially advance the ultimate termination of the litigation.” 28 U.S.C.

§ 1292(b); see also Union Cty., Iowa v. Piper Jaffray & Co., 525 F.3d 643, 646

(8th Cir. 2008) (setting forth the certification factors as a three part test).


                                            4
Interlocutory review under § 1292(b) “must be granted sparingly” and “only in

exceptional cases where a decision on appeal may avoid protracted and expensive

litigation, as in antitrust and similar protracted cases.” White v. Nix, 43 F.3d 374,

376 (8th Cir. 1994) (concluding that a district court abused its discretion in

certifying an interlocutory appeal of a discovery dispute) (quoting S.Rep. No.

2434, 85th Cong., 2d Sess. (1958)).

      Wilbur-Ellis concedes that my decision did not violate an applicable rule of

law. [See Wilbur-Ellis Reply, ECF Doc. No. 1380, at 8]. Wilbur-Ellis nonetheless

contends that the discovery dispute presents a controlling question of law: the

extent to which I correctly considered comity, federalism, judicial administration,

and deference to California’s applicable public policy. An “allegation of abuse [of

discretion] does not create a legal issue.” White v. Nix, 43 F.3d 374, 377 (8th Cir.

1994); see also id. at 377-78 (“the discretionary resolution of discovery issues

precludes the requisite controlling question of law.”). Because Wilbur-Ellis has

not identified a controlling question of law, and the “the requirements of § 1292(b)

are jurisdictional,” I will deny Wilbur-Ellis’s motion for certification under 28

U.S.C. § 1292(b).




                                          5
      Accordingly,

      IT IS HEREBY ORDERED that Wilbur-Ellis’s motion for

reconsideration, or in the alternative, for certification under 28 U.S.C. § 1292(b)

[1371], is DENIED.




                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 6th day of June, 2019.




                                          6
